PER CURIAM: *
Cesar Chavez-Barraza, federal prisoner #58304-180, an alien against whom the Bureau of Immigration and Customs Enforcement has issued a detainer subjecting him to immediate removal from the United States upon release from Bureau of Prisons (BOP) custody, appeals the denial of his 28 U.S.C. § 2241 petition challenging the BOP’s exclusion of him from rehabilitation programs and halfway houses. The petition is foreclosed by this court’s decision in Gallegos-Hernandez v. United States, 688 F.3d 190, 192-93 (5th Cir.2012), cert. denied — U.S. -, 133 S.Ct. 561, 184 L.Ed.2d 365 (2012).
AFFIRMED.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir R. 47.5.4.